Citation Nr: 0932713	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  96-48 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cognitive 
disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disability other than bipolar disorder, to include 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a joint disability, 
to include as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to January 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When the case was most recently before the Board in February 
2005, it was decided in part and remanded in part. 


REMAND

The Board's remand in February 2005 instructed the 
originating agency to perform additional development and to 
readjudicate the claims identified on the title page.  If any 
benefits sought on appeal were not granted to the Veteran's 
satisfaction, the originating agency was instructed to 
furnish the Veteran with a Supplemental Statement of the Case 
(SSOC) and to provide the Veteran an opportunity to respond 
before returning the case to the Board for further appellate 
action.

After the Board's remand the originating agency issued a 
rating decision in October 2007 that granted service 
connection for bipolar disorder and also issued a rating 
decision in November 2008 that granted service connection for 
fibromyalgia.  The originating agency then returned the file 
to the Board, but without a new SSOC addressing any issues 
still in appellate status.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order; where 
the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance; in such 
situations the Board must remand the case for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The RO or the AMC should issue an SSOC to 
the Veteran addressing the issues 
remaining on appeal and should afford the 
Veteran the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is notified, 
but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




